78 F.3d 577
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Hilario MATEO-SALAS, Defendant, Appellant.
No. 95-2128.
United States Court of Appeals, First Circuit.
March 6, 1996.

Julio Fontanet Maldonado on brief for appellant.
Guillermo Gil, United States Attorney, Miguel A. Pereira, Assistant U.S. Attorney, and Jose A. Quiles Espinosa, Senior Litigation Counsel, on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
The judgment is summarily affirmed.   Loc. R. 27.1.


2
1. As defendant acknowledges, the court was not bound by the version of facts attached to the plea agreement, U.S.S.G. § 6B1.4(d), or the plea agreement itself.   Consequently, the court was free to consider an adjustment under § 2D1.1(b)(1).   As defendant has neither argued that such an adjustment was unsupported by the evidence nor furnished a transcript of the evidentiary hearing, we do not consider the matter further.


3
2. Having failed to show that he ever requested a downward departure, defendant may not now premise error on the court's failure to depart.  United States v. Field, 39 F.3d 15, 21 (1st Cir.1994), cert. denied, 115 S. Ct. 1806 (1995).


4
Affirmed.